           Case 6:19-cr-06007-DGL Document 53 Filed 01/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CR-6007L
                       v.


CHRIS KIMBELL,

                              Defendant.
________________________________________________



       Defendant Chris Kimball (“Kimball”) moves (Dkt. #48) through counsel for compassionate

release and reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The basis for Kimball’s

motion is of course the public health crisis involving the COVID-19 virus and the pandemic existing

throughout the world. Defendant has attached Kimball’s medical records from the Bureau of

Prisons.

       The Government filed its Response (Dkt. #52) opposing defendant’s motion on several

grounds. In addition, the United States Probation Office for the Western District of New York filed

its Report dated December 7, 2020 (Dkt. #51). That Report describes Kimball’s medical status and

conditions at FCI Cumberland where Kimball is presently housed.

       First of all, the Government does not dispute that Kimball has exhausted his required

administrative remedies and thus, the Court may consider the merits of the motion. In that regard, it

is clear that Kimball has the burden to establish that he is entitled to relief. The existence of the

present pandemic does not warrant automatic release of those serving significant terms of

imprisonment. The fact that a defendant fears that he might contract the disease is generally not
            Case 6:19-cr-06007-DGL Document 53 Filed 01/21/21 Page 2 of 4




sufficient. Kimball, as the moving party, must show “extraordinary and compelling reasons” for the

Court to reduce his 60-month term of imprisonment. At this point, it appears that Kimball has

served only approximately 18 months of that sentence.

       The Government opposes Kimball’s release on several grounds.              The Government

acknowledges that Kimball does have some medical issues, principally a diagnosis of Human

Immunodeficiency Virus (“HIV”).        This condition was apparently reported in the original

Presentence Report as well. As the Government notes though, it does appear that Kimball is

receiving affective HIV treatment. According to the Government’s submission, HIV by itself is not

one of the serious conditions listed by the Center for Disease Control as posing potential severe

illness should the individual contract the COVID-19 virus.

       Many inmates have various medical conditions, but they are often treated well with

medication, and that appears Kimball’s situation with his HIV. It appears to be now well controlled

by medication. In fact, the Government notes that lab results at the facility in September 2019 and

August 2020 show that the HIV infection is virtually “undetectable.” Having the HIV diagnosis in

the Court’s view is not such an extraordinary or compelling medical reason to reduce the imposed

sentence.

       Kimball also lists in his motion other conditions. These alleged conditions do not appear to

be serious and in some cases, have not been referenced or reported to the Bureau of Prisons.

Specifically, the Government points out that although Kimball claims to have COPD, this condition

was neither mentioned in the Presentence Report or to the Bureau of Prisons. Also, although

complaining of hypertension, it appears that Kimball’s blood pressure readings do not appear severe.

       At FCI Cumberland, Kimball is classified at a relatively low medical care level: Level 2.

Such inmates are deemed to be stable, requiring quarterly clinical evaluation. That Report indicates


                                                 2
          Case 6:19-cr-06007-DGL Document 53 Filed 01/21/21 Page 3 of 4




that Kimball is being treated for ringworm, dermatitis and opioid abuse in addition to HIV, which is

described as asymptomatic. He has been prescribed various medications.

        There does appear to have been a number of inmates testing positive at the facility, although

there have been no recorded inmate or staff deaths. As noted by the Government, the Bureau of

Prisons is taking appropriate steps to deal as best as possible in a prison setting with the virus.

        The Court must also consider all the sentencing factors under 18 U.S.C. § 3553(a). Kimball

was a significant importer and distributor of a substantial quantity of pure methamphetamine. The

Guideline sentence range was significant – 151-188 months imprisonment. Although the Court did

impose a more lenient sentence, 60 months, Kimball has only served approximately 18 months of

that sentence.

        The Presentence Report, the Plea Agreement and the Government’s Response to this motion

describe in significant detail the numerous packages of methamphetamine received by Kimball

during 2018 at the residence to which he now seeks release. During the plea, Kimball acknowledged

his intent to distribute quantities of drugs into the Elmira community. This conduct, including

Kimball’s prior record, suggests that the Section 3553(a) factors also do not support Kimball’s

present motion for early release.

        In sum, after considering all the matters submitted on this motion, as well as pleadings filed

in the case, I conclude that Kimball has failed to carry his burden of demonstrating extraordinary and

compelling reasons for this Court to reduce the rather lenient sentence the Court imposed in June

2019.




                                                  3
        Case 6:19-cr-06007-DGL Document 53 Filed 01/21/21 Page 4 of 4




                                      CONCLUSION

      Defendant’s Chris Kimball’s motion (Dkt. #48) for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) is DENIED.

      IT IS SO ORDERED.



                                    _______________________________________
                                             DAVID G. LARIMER
                                           United States District Judge
Dated: Rochester, New York
       January 21, 2021.




                                            4
